Citation Nr: 1125557	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-32 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection to a lung disorder, to include tuberculosis and a lung lesion, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1970.  The Veteran also has verified Army National Guard service from 1970 to 1973 and from 1982 to 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of the Department of Veterans Affairs (VA) Regional Office (RO), New York, New York.  The RO in Buffalo now has jurisdiction over this claim.

In October 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The claim of service connection for a birth defect in one of the Veteran's children as due to Agent Orange exposure has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

The Veteran seeks service connection for a lung disability, to include tuberculosis and/or a lesion in the right lung.  He attributes herbicide exposure as the cause for the tuberculosis and lung lesion.

Private treatment records reveal the Veteran was diagnosed with hepatitis C in 1999.  In September 2004, the Veteran had a liver transplant.  The preoperative workup for the transplant revealed a lesion in his right lung of an unknown etiology.  In addition, the Veteran has had a positive tuberculosis test.  

The Veteran, however, testified that he was hospitalized for a liver condition while attending Chaplain's Assistant School at Fort Monmouth, New Jersey in 1996 or 1997 during duty in the National Guard.  While hospitalized at Fort Monmouth, the Veteran recalls his physicians telling him that he not only had Hepatitis C, but that he had tuberculosis and they also saw a spot on his lungs.

The Board notes that Army National Guard personnel records are on file as well as both service personnel and service treatment records from the Veteran's active duty from October 1967 to October 1970.  The available National Guard treatment records consist of the entrance examination to the National Guard in May 1982, and periodic examinations in July 1986, November 1990, and October 1995.  It appears that no request has been made to the base hospital at Fort Monmouth, New Jersey.  Such records may establish the date of diagnosis at an earlier time and, in addition, the Board finds there is a reasonable possibility that these records could help substantiate the claim.

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency unless VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2).  In this case, the Veteran has provided enough information to warrant a second request for relevant Federal records under the duty to assist.

In addition, the Veteran testified that he was going to be evaluated at VA for his lung disorders a month after the hearing before the Board.  These records have not been associated with the file.

Finally, the Board believes the Veteran should be afforded a VA examination/ opinion to determine whether any current lung disorder in the Veteran is related to his active service, including exposure to herbicides.  The Board notes the Veteran served in the demilitarized zone (DMZ) in Korea in the late 60s, and that the Veteran was in one of the units identified as exposed to herbicides in Korea during this time period.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10.  Exposure to Agent Orange is conceded.  Even if the Veteran is presumed to have been exposed to certain herbicide agents, he cannot be presumptively service connected for his lung condition as currently identified because it is not a disease found to be associated with herbicide exposure under 38 C.F.R. § 3.309(e).  Notwithstanding, a veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims (Court) has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure. McCartt v. West, 12 Vet. App. 164, 167 (1999). Whether a lung disorder is related to or arose out of service is subject to an expert opinion as the Board cannot make this determination.  Kahana v. Shinseki, No. 09-3525, slip opinion at 7 (CAVC June 15, 2011).  Therefore, a VA examination with nexus opinion is needed.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the proper Federal custodian for any in-patient records of hospitalization of the Veteran from the base hospital at Fort Monmouth, New Jersey from June 1991 to April 1992.  If the records do not exist or that further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain VA records since September 2010.

3.  Once the foregoing development is completed, afford the Veteran a VA examination to identify each lung disorder in the Veteran, and, for each disorder identified, determine whether it is at least as likely as not that that the Veteran's current disorder is related to the Veteran's service, including exposure to herbicides.  The examiner is asked to comment on the clinical significance of the following:

a).  the nature and etiology of the lesion found in the Veteran's right lung in 2004 and 2005?  Is the lesion a condition separate from the Veteran's tuberculosis?

b).  the progression and resulting disability of tuberculosis and the lung lesion as these later conditions are found in the Veteran?

In formulating the opinion, the examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is medically sound to find in favor of as it is to find against it.

The claims folder must be made available to the examiner for review.

4.  After the development requested is completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mary Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



